Citation Nr: 0827390	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include paranoid schizophrenia, bipolar disorder 
and personality disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran served on active military duty from June 1971 to 
May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2007.  

In an August 1977 rating decision, the RO denied service 
connection for a personality disorder; the veteran was 
notified of this action later in August 1977 and did not 
timely appeal.  

A January 1978 rating decision denied reopening of the claim 
of service connection for a nervous condition; the veteran 
was notified of this action in February 1978 and did not 
timely appeal.  

The veteran's next applied to reopen his claim for service 
connection for a psychiatric disability was denied by rating 
decision in February 1979, and the veteran was notified in 
March 1979, but did not timely appeal.  His attempt to reopen 
his claim in October 1982 was denied by rating decision in 
February 1984.  The veteran was notified later in February 
1984, but did not timely appeal.  

The veteran applied to reopen his claim for service 
connection for a psychiatric disorder in April 2004, which 
was denied by rating decision in August 2004.  

In August 2007, the Board reopened the veteran's claim and 
remanded it to the RO for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran did not have manifest complaints or findings 
of an innocently acquired psychiatric disorder prior to 
entering active service.  

3.  The veteran is shown to have been manifested behavior 
issues due to an anti-social personality disorder during 
service.  

4.  The currently demonstrated schizophrenia, residual type 
is not shown to have had its clinical onset in service or 
earlier than January 1978.  

5.  A pattern of behavior consistent with the recently noted 
polysubstance dependence, by history, in reported remission 
is not shown to have been present earlier than the period of 
VA hospitalization in January and February 1979.  

6.  The currently demonstrated histrionic personality 
disorder with anti-social traits is not considered to 
represent a disability for which VA compensation is payable.  



CONCLUSION OF LAW

1.  The veteran does not have an innocently acquired 
psychiatric disability to include any manifested by paranoid 
schizophrenia or bipolar disorder that is due to disease or 
injury that was incurred in or aggravated by his period of 
active service; nor may a psychosis be presumed to have been 
incurred in service; neither an anti-social personality 
disorder personality disorder nor a histrionic personality 
disorder with anti-social traits is a disease or injury with 
in the meaning of applicable legislation; nor may disability 
compensation be paid for primary drug or alcohol abuse.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  

2.  The claim of service connection for a personality 
disorder must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the August 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The May 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the May 2004 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in July 2006.  
The Board's decision in this appeal denies service connection 
for the claimed disability, so no degree of disability or 
effective date will be assigned.  There is accordingly no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA examination in March 2008 and was 
afforded a hearing before the undersigned Veterans Law Judge 
held in March 2007.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a psychiatric disorder.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran asserts that, during service, he was diagnosed 
with a chronic psychiatric disorder while stationed on Guam 
at the end of the war after losing a lot of crew members due 
to bombing missions.  He reports having some of his buddies 
just disappear and becoming very angry and being given 
medication in service.  He also noted seeking treatment in 
1977 and stopping to take his medication in 1980.  

A careful review of the service treatment record shows that 
the entrance examination in May 1971 was negative for 
pertinent abnormality.  During a September 1972 
hospitalization for a preservice right leg wound, the veteran 
was seen by a psychiatrist who felt that his symptomatology 
was probably related to a conversion reaction that was not a 
serious psychiatric reaction and did not require 
psychotherapy.  

In August 1973, the veteran had an in-service psychiatric 
evaluation and was diagnosed with anti-social personality 
disorder manifested by reports of behavior patterns 
repeatedly in conflict with society.  He was subsequently 
removed from flight line duties and denied access to weapons.  
In a December 1973 Physical Profile Serial Report, it was 
noted that the veteran had a chronic, moderate antisocial 
personality disorder.  

The separation examination in May 1974 noted that the veteran 
had nervousness and excessive worry due to family problems.  

A VA Medical Certificate and History report dated in July 
1977 noted diagnoses of depressive neurosis and anti-social 
personality.  It also was noted that the veteran was having 
difficulty in adjusting to home, community and job.  

The VA medical records include a report referable to the 
veteran's initial hospitalization in January and February 
1979 when the reported diagnoses were those of borderline 
schizophrenia and psychoneurosis - anxiety neurosis.  On 
admission, he was noted to have paranoid elaboration 
surrounding various authority figures in service and the 
government as a whole.  He admitted to smoking 'pot' for 
relaxation and have 'overdosed' on Valium prescribed for 
anxiety and depression prior to admission.  At the time of 
discharge, his anxious depression and neurotic symptomatology 
had remitted considerably.  He was noted still to be somewhat 
manipulative.  His flow of thought, mood and affect were 
normal.  

At the veteran's March 2008 VA examination, the examiner 
reviewed his claims folder and treatment records and noted 
that the first record of VA psychiatric treatment was an 
admission from January to February 1979 with the diagnosis of 
borderline schizophrenia after he overdosed on Valium and was 
noted to need detoxification for Valium and marijuana and 
alcohol abuse.  The veteran was noted to have had sporadic 
and inconsistent treatment throughout the years after this 
only psychiatric admission in 1979.  

The VA examiner diagnosed the veteran with residual-type 
schizophrenia and polysubstance dependence, by history, in 
reported remission on Axis I and histrionic personality 
disorder with anti-social traits of Axis II.  

The examiner found that he presented with a contradictory 
diagnostic picture due in part to the fact that he was only 
seen sporadically over the years and had an atypical 
presentation for most major psychiatric diagnoses since he 
had not been on any psychotropic medications.  

The VA examiner added that the veteran appeared at times to 
be psychotic, consistent with previous diagnoses of acute or 
borderline schizophrenia.  At times during the interview, he 
was noted to appear to be labile, histrionic and non-
psychotic, most like a personality disorder feigning 
psychiatric illness, given the lack of medication.  The 
examiner added that the previous appearances of "psychotic 
illness" might have been substance-induced or just brief 
psychotic episodes that remitted quickly.  

The VA examiner stated that, regardless of what psychiatric 
diagnosis was most accurate, it was "clear" that there was 
nothing in the service medical records or clinical records to 
show that the veteran's psychiatric disorders began in 
service, were aggravated thereby, or began within a year 
after service.  The examiner also stated that there was no 
evidence of a diagnosed Axis I clinical disorder during 
military service or within one year of service.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

After careful review of the veteran's hearing testimony, his 
service medical records, the VA treatment records, and his 
Social Security Administration (SSA) records, the Board finds 
that the veteran does not have an innocently acquired 
psychiatric disorder, to include any claimed schizophrenia or 
bipolar disorder, that had its clinical onset in service or 
during the one year presumptive thereafter.  

Significantly, the SSA records deal with evaluation of the 
veteran prior and subsequent to his initial period of VA 
hospitalization in early 1979.  The documentation indicates 
that the veteran's disability began in January 1977.  

Another private medical statement, apparently prepared in 
late 1977 or early 1978, noted that the veteran had been 
treated in September and October 1976 and January 1977 for 
complaints of backache and/or abdominal discomfort.  

The physician also noted that the veteran had been 
hospitalized in June 1976 for a workup related to abdominal 
pains.  The treating doctor felt that the problem was 
"psychogenic" and opined that the veteran did not want to 
"discipline himself to put into life what it require[d]."  

In a report received in January 1978, a private psychiatrist 
noted a diagnostic impression of acute schizophrenic episode 
and indicated that the veteran had stopped working eight 
months prior thereto because he was sick.  He was unable to 
elaborate on his illness, other than being sick in the 
stomach and throwing up in the morning.  The veteran denied 
drug or alcohol abuse.  

Another report dated in April 1979 from another psychiatrist 
noted that the veteran's thought content showed that 
hallucinations were still occurring in that he heard voices 
including officers from service and visual hallucinations of 
seeing parts of people.  The diagnostic impression was that 
of severe chronic undifferentiated schizophrenia.  

Other diagnoses reported in connection with subsequent 
reports referable to the veteran included those of chronic 
paranoid type schizophrenic disorder and probable schizotypal 
personality with moderate paranoia.  

For the purposes of service connection, neither the anti-
social personality disorder noted in service nor the 
currently diagnosed histrionic personality disorder with 
anti-social traits can be considered a disease or injury for 
which VA disability compensation is payable on the basis of 
incurrence or aggravation under the applicable regulations.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.   

Here, the recently obtained VA medical opinion found no basis 
in the medical record for relating the onset of any current 
acquired psychopathology to his period of active service or 
to the first year after his discharge from active duty.  

The veteran in this regard has presented no competent 
evidence to show that any innocently acquired psychiatric 
disorder was incurred in or aggravated by service or that a 
psychosis was diagnosed earlier than the statement received 
in January 1978.  

The veteran's representative asserted in July 2008 that the 
recent VA medical opinion should have addressed the 
presumption of soundness and aggravation.  However, the Board 
finds on this record that neither is applicable to the extent 
that the veteran was found to have been sound condition at 
the time of his entry into service  38 U.S.C.A. § 1111 (West 
2002).  

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted."  Any reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  

The Board in this regard has considered the veteran's recent 
testimony and lay statements concerning his claimed 
psychiatric disorders.  A layperson is competent to testify 
in regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to a medical diagnosis or as to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  

In this case, the veteran's lay statements alone cannot be 
considered to be competent evidence for the purposes of 
establishing service incurrence or aggravation of an 
innocently acquired psychiatric disorder.  Neither drug or 
alcohol abuse is demonstrated earlier than the period of 
hospitalization by VA in early 1979.  

Given these facts, the Board finds that service connection 
for a psychiatric disorder, to include paranoid schizophrenia 
or bipolar disorder, and a personality disorder must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for a psychiatric disorder, to include 
paranoid schizophrenia, bipolar disorder, and a personality 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


